DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/959409 filed June 30, 2020. Claims 1-7, 10, 13, 15, 17, 20, 22-23, 25-29 and 31 are currently pending and have been considered below.

Election/Restrictions
Claims 20, 22-23, 25-29 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 13, 2022.
The traversal is on the ground(s) that the previously cited prior art does not read on the shared technical feature between inventions in the newly amended claims and therefore there is unity of invention.  This is not found persuasive because new prior art has been found which does read on the newly amended claims as discussed below. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 requires that “the recessed portion” is disposes in the portion of the main part which is not part of the protrusion. This contradicts claim 1’s requirement that “the recessed portion” is disposed in the protrusion, therefore rendering claim 4 indefinite as it requires the same single element to be present in two different places. For the purposes of examination, it will be understood as requiring a second recess or the first recess extending into the portion of the main part between the edge and the protrusion. Claim 5 depends from claim 4.
Claim 6 requires that the ratio of thickness of the recessed portion of the shielding part to other portions is 0.8 or greater, which is indefinite because this is an open range extending above 1. The recessed portion is, by definition, a portion having a recess or being recessed, and thus having a thickness ratio greater than 1 compared to the other portions is indefinite because it enables the scope to contain embodiments in which the so-called “recess” is actually thicker than the rest of the shielding portion. For the purposes of examination this claim will be understood as requiring a ratio with a range of 0.8 to 1, rather than an unbounded range. 
	Claim 15 recites “the plurality of fixing parts of the mask” in claim 13. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 10, 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamabuchi et al. (US 2019/0368028).
Regarding claim 1: Yamabuchi et al. discloses an evaporation mask (10) having a first open region (YA1) and a covering portion (25) which surrounds the open region (YA1), where the covering portion (25) includes a main part and a notch (25e) which is a protrusion that protrudes towards the open region (YA1) from one side of the main part of the covering portion (25), where the notch (143Ae, 143Be2) is recessed (i.e. half etched) such that a recessed portion exists having the same shape of the notch (25e, 143Ae, 143Be2) (pars. 136-139, 145-148, figures 9, 11, 18 and 19). 
Regarding claim 2: Yamabuchi et al. discloses that the recessed portion (143Ae, 143Be2) is recessed compared to the rest of the covering portion (25) such that it has a lower thickness (pars. 145-148). 
Regarding claim 3: Yamabuchi et al. discloses that the entire notch (25e, 143Ae, 143Be2) is a recessed portion such that a center of an orthographic projection of the recessed portion coincides with a center of the notch (25e, 143Ae, 143Be2) (pars. 145-148, figures 18-19). 
Regarding claim 7: Yamabuchi et al. discloses that the main part of the covering portion (25) communicates with the recessed notch (25e, 143Ae, 143Be2) thus communicating with the thinning portion in the notch (figures 9, 11, 18 and 19). 
Regarding claim 10: Yamabuchi et al. shows that the mask sheet (15, 115B) includes a plurality of fixing parts disposed at the peripheral ends of the covering portion (25) protruding away from the openings (YA1) in a plane parallel to the mask (10) (see figures 8, 9, 11, 13, 18-19). 
Regarding claim 13: Yamabuchi et al. discloses a modification embodiment in which the mask has a plurality of openings (YA1) in an array and the covering portion has a plurality of first parts and second parts extending in perpendicular directions in seamless connection with one another such that they intersect to surround and define each opening (YA1) and where the notch (25e) protrudes towards the opening (YA1) on a side of one of the first or second parts in each opening region (see figure 13B annotated below).
[AltContent: textbox (First parts)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second parts)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    237
    572
    media_image1.png
    Greyscale



Regarding claim 15: Yamabuchi et al. discloses that the notches (25e) each protrude towards each open region (YA1) in a middle region on a side of the first covering portion (25) parts (see figure 13). Yamabuchi et al. also discloses that each mask sheet (15) is fixed to the mask (10) which includes a .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamabuchi et al. as applied to claims 1-3, 7, 10, 13 and 15 above.
Regarding claim 17: Yamabuchi et al. further discloses that the notch (25e, 143Ae, 143Be2) can include a full etching portion (143Be1, mistakenly labeled 115Be1 in figure 19) which is a through-hole having roughly the same shape as the notch (25e, 143Ae) and extending in a direction perpendicular to the protruding direction of the notch (25e, 143Ae) (par. 148, figure 19). Yamabuchi et al. fails to explicitly disclose or show that the full etching portion (143Be1) is the same size as the notch (25e, 143Ae). However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try slightly different sizes for the full etching portion (143Be1) such that the size is the same as that of the entire notch (25e) because simple changes in size and shape are not considered to be a patentable advance (MPEP 2144.04). 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamabuchi et al. as applied to claims 1-3, 7, 10, 13, 15 and 17 above and further in view of Zhou et al. (US 2019/0093216).
 Regarding claim 4: Yamabuchi et al. discloses that the notch (25e) recessed portion is on the notch (25e) itself and therefore not at a portion of the main part of the covering portion (25) between the notch (25e) and the edge of the covering portion (25). However, Zhou et al. discloses a similar mask having a raised portion (11) which corresponds to the notch (25e) of Yamabuchi et al. which includes a groove (20) that overlaps with the normal portion of the shielding strip (10) such that both the raised portion (11) and the main part of the shielding strip disposed between the raised portion (11) and the upper edge include the recessed groove (20), such that the central line shared by the groove (20) and raised portion (11) is parallel to the protruding direction of the groove (20) (par. 60, figure 10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the recessed portion overlapping both the raised portion and the main part of the shield portion as taught by Zhou et al. for the mask of Yamabuchi et al. because Zhou et al. shows that this is a functionally equivalent arrangement for stress relief on a notch shaped mask region to one 
Regarding claim 5: Yamabuchi et al. shows that the recessed portion (143Ae) has the same shape and size as the notch (25e), which would be the case in the combination as well (see figures 11, 18). 
Regarding claim 6: Yamabuchi et al. fails to explicitly disclose that the ratio of the thickness of the recessed portion (143Ae) to the thickness of other portions of the covering portion (25) is between 0.8 and 1. However, Zhou et al. discloses a similar mask device with a similar groove and notch arrangement where the shape of the groove can be curved such that portions of the raised portions inherently have a thickness ratio compared to the thickness (W) of the rest of the shielding strip (10) that is between 0.8 and 1 (par. 58, figure 9). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a curved groove as taught by Zhou et al. for the recess of Yamabuchi et al. such that the ratio of a thickness of some areas of the recessed portion (143Ae) to the rest of the covering portion (25) is inherently between 0.8 and 1 because Zhou et al. teaches that a curved groove or recess helps more uniformly distribute tensile stresses (par. 58). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
3/15/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717